NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims

Claims 2-13 are presented for examination. Applicant filed a response to non-final Office action on 12/18/2020 including a terminal disclaimer (US Pat. 8,086,519). Applicant further filed a terminal disclaimer on 2/26/2021 (US Pat. 10,460,386). In light of Applicant’s filing and Examiner’s Amendment below, Examiner withdraws the previous objections and double patenting rejections and finds claims 2-13 allowable. Therefore, claims 2-13 are ALLOWED. 

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Attorney Roosevelt Segarra on February 25, 2021.

IN THE CLAIMS:

1.	(Cancelled)
 
2. 	(Currently Amended) An apparatus, comprising: 
a memory; and 
at least one processor configured to: 
receive via a communications network an identifier associated with a base station in communication with a device, the base station being a component of the communications network; 
identify a geographic area associated with the identifier in a database; 
in response to determining that the geographic area associated with the identifier is a restricted area, prevent the device from receiving real-time trading data and permit limited types of trades; 
in response to determining that the geographic area associated with the identifier is an allowed area, permit the device to access real-time trading data and to execute all available types of trades; 
receive from the device a request to engage in a given trade; 
execute the given trade, if a type of the given trade is permitted in a current location of the device; and 
maintain an audit trail of keystrokes entered via the apparatus.
  


4. 	(Currently Amended) The apparatus of claim 2, in which the given trade includes a purchase or a sale of a financial instrument. 
 
5.	(Currently Amended) The apparatus of claim 2, wherein a designation of the allowed area and a designation of the restricted area are controlled by an entity sponsoring a transaction of an item 
 
6.	(Currently Amended) The apparatus of claim 2, wherein the given trade includes a purchase or a sale of a commodity. 
 
7.	(Currently Amended) An apparatus comprising: 
a memory; 
a network interface configured to communicate over a communications network; and 
at least one processor configured to: 
determine a location of a device; 
receive via the communications network an identifier associated with a base station in communication with [[a]] the device, the base station being a component of the communications network; 

in response to determining that the geographic area associated with the identifier is within the first area, prevent the device from receiving real-time trading data and permit limited types of trades; 
in response to determining that the geographic area associated with the identifier is within the second area, permit the device to access the real-time trading data and to execute all types of trades; 
receive from the device, a request to engage in a given trade; 
execute the given trade if a type of the given trade is permitted in a current location of the device; and 
maintain an audit trail of keystrokes entered via the apparatus. 
 
8.	(Previously Presented) The apparatus claim 7, wherein the device comprises at least one of: a personal data assistant, a laptop, a mobile station, a personal computer (PC), a mobile phone, a handheld device, and a table PC. 
 
9.	(Currently Amended) The apparatus of claim 7, in which the given trade includes a purchase or a sale of a financial instrument.  

10.	(Currently Amended) The apparatus of claim 7, wherein a designation of the first area and a designation of the second area are controlled by an entity sponsoring a transaction of an item 

11.	(Currently Amended) The apparatus of claim 7, wherein the given trade includes a purchase or a sale of a commodity. 
 
12.	(Previously Presented) The apparatus of claim 7, wherein the real-time trading data includes bid or offer information.

13.	(New) The apparatus of claim 2, wherein the real-time trading data includes bid or offer information.

Allowable Subject Matter

Claims 2-13 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  

The claimed invention is directed to a system for facilitating wireless financial transactions.

35 USC § 101: The newly amended claims 2-13 are patent eligible under § 101 because the following claim limitations integrate an abstract idea into a practical solution: “in response to determining that the geographic area associated with the identifier is a restricted area, prevent the device from receiving real-time trading data and permit limited types of trades; in response to determining that the geographic area associated with the identifier is an allowed area, permit the device to access real-time trading data and to execute all 

35 USC § 102 and § 103: The prior art Schroeder (US 2004/0203667 A1) teaches generally a system and a method for conducting wireless financial transactions. The prior art, however, fails to teach a system for: “receive via a communications network an identifier associated with a base station in communication with a device, the base station being a component of the communications network; identify a geographic area associated with the identifier in a database; in response to determining that the geographic area associated with the identifier is a restricted area, prevent the device from receiving real-time trading data and permit limited types of trades; in response to determining that the geographic area associated with the identifier is an allowed area, permit the device to access real-time trading data and to execute all available types of trades; receive from the device a request to engage in a given trade; execute the given trade, if a type of the given trade is permitted in a current location of the device.” These limitations appear in independent claim 2 and similarly in independent claim 7. Independent claims 2 and 7 are thus novel and non-obvious under § 102 and § 103. Dependent claims 3-6 and 8-13 are novel and non-obvious based on their dependency. Therefore, claims 2-13 are novel and non-obvious under § 102 and § 103.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kauffman (WO 2004/083981 A2) discloses:
“A user can interact with a portable device (10, 10A) to store and receive information using a voice-driven interface . . . The portable device may be in only sporadic communication with the computer system.”

D. J. Goodman, "The wireless Internet: promises and challenges," in Computer, vol. 33, no. 7, pp. 36-41, July 2000, doi: 10.1109/2.869368.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/VIRPI H KANERVO/Primary Examiner, Art Unit 3619